                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                   v.                       Criminal No. 14-423 (FAB)

ALEJANDRO CARRASCO-CASTILLO,

       Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

      Before the Court is defendant Alejandro Carrasco-Castillo

(“Carrasco”)’s      motion   for    judgment   of    acquittal    pursuant    to

Federal   Rule   of     Criminal   Procedure   29    (“Rule   29”).    (Docket

No. 394.)     For the reasons set forth below, Carrasco’s Rule 29

motion is DENIED.

I.    Background

      On July 8, 2014, a grand jury charged Carrasco with soliciting

bribes in violation of the Comprehensive Crime Control Act of 1984,

18 U.S.C. section 666 (“section 666,” or “Federal Program Bribery”)

(counts one through four).         (Docket No. 3.)    After a six-day trial,

the jury found Carrasco guilty on all counts.                 (Docket Nos. 382

and   385.)      Carrasco    argues,   however,     that   the   evidence    was

insufficient to sustain his conviction.              (Docket No. 394.)       The

Court conveys the facts throughout this Opinion and Order in the
Criminal No. 14-423 (FAB)                                                          2

light most favorable to the jury’s verdict.                     United States v.

Rodríguez-Marrero, 390 F.3d 1, 6 (1st Cir. 2004).

      Carrasco is an experienced and “well known” attorney. (Docket

No. 376 at p. 7.)             Eduard Rivera-Correa (“Rivera”), Sol Luis

Fontanes-Olivo          (“Fontanes”)      and     Alfredo     Alejandro     Carrión

(“Carrión”) are the former mayors of Río Grande, Barceloneta and

Juncos, respectively (“mayors”).               (Docket No. 375 at p. 31; Docket

No.   376    at   pp.    7,   10   and   21.) 1     Carrasco     forged    personal

relationships with Rivera, Fontanes, and Carrión.                 (Docket No. 375

at p. 31.)        The mayors placed their “total trust” in Carrasco,

holding the attorney in high esteem.               Id. at p. 28.

      Once    Rivera,      Fontanes      and    Carrión     assumed    office,   the

municipalities retained Carrasco to represent them in court, offer

seminars to government employees, and to provide legal advice

regarding, among other matters, contracts and disbursements.                     See

Trial Ex. 7A (Barceloneta Legal Services Contract), Trial Ex. 19A

(Río Grande Contract for Legal Services and Consulting) & Trial

Ex.   26A    (Juncos      Legal    Services     Contract).       Río    Grande   and

Barceloneta also hired Carrasco as an “independent contractor” to



1 The grand jury also charged Rivera with federal program bribery, attempted
extortion, and two counts of obstruction of justice in violation of section
666, 18 U.S.C. § 1951, and 18 U.S.C. § 1512, respectively. (Docket No. 3.)
Rivera pled guilty to the section 666 count on October 24, 2014.     (Docket
Nos. 54 and 59.)    The Court imposed a sentence of 64 months imprisonment,
dismissing the remaining counts against Rivera pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(A). (Docket No. 65.)
Criminal No. 14-423 (FAB)                                                     3

collect taxes and debts, compensating him with “ten percent (10%)

of collections made.”      See Trial Ex. 12A (Barceloneta Professional

and Consulting Services Contract) & Trial Ex. 17A (Río Grande Legal

and Advisory Services Contract).         Carrasco received “hundreds and

thousands of dollars” in his capacity as a municipal attorney, a

position he held from at least 2008 to 2012.           (Draft Transcript at

p. 38.) 2

      Juan Carlos Mercado-Torres (“Mercado”) is an environmental

engineer, specializing in landfill management.            (Docket No. 375 at

p. 16.)     His clients include private companies, developers, and

municipalities.      Id. at p. 18.      Carrasco and Mercado met in 2001

regarding a landfill project in Toa Alta, where Carrasco provided

legal services.      (Docket No. 376 at p. 5.)         The landfill project

required Carrasco and Mercado to work closely with each other,

ostensibly resulting in a friendship.           (Docket No. 376 at p. 7.)

Carrasco mentored Mercado and provided legal services to him at no

cost.   Id. at p. 10.      Mercado assisted Carrasco in remodeling his

law office and other engineering tasks for no compensation.                 Id.

at p. 15.




2 Court reporters are responsible for promptly filing, when requested, certified

transcripts of all proceedings before the Court. 28 U.S.C. § 753. Transcripts
are available for a fee.      The Court may access preliminary drafts of the
transcripts before the official transcript is published. This Opinion and Order
cites to a preliminary draft of the transcript.
Criminal No. 14-423 (FAB)                                                      4

      A.    The Corrupt Agreement

            Mercado initially secured engineering contracts in Río

Grande, Barceloneta and Juncos pursuant to legitimate procedures,

submitting proposals and engaging in negotiations with government

officials.       (Docket No. 375 at pp. 20—28.)            Carrasco assisted

Mercado    in    navigating    municipal     politics.      Indeed,     Carrasco

personally       requested    that    Mercado   address    an   infrastructure

emergency       in   Barceloneta     and   introduced    Mercado   to   Rivera,

Fontanes and Carrión.         Id. at p. 25.

            The contract procurement process devolved, however, into

a corrupt scheme. The mayor of Juncos stated explicitly to Mercado

that he need not pay bribes, requesting only that Mercado “defend

the interests of the municipality before the Federal Government”

in an environmental dispute.          (Docket No. 376 at p. 29.)      Fontanes,

Rivera and Francisco Pumarejo (“Pumarejo”), a city planner in

Barceloneta, demanded bribes, however, in exchange for municipal

contracts.       Id. at p. 30.       Mercado complied, remitting thousands

of dollars to Fontanes, Rivera, and Pumarejo.             (Docket No. 375 at

p. 20; Docket No. 376 at p. 45.) 3



3 On March 7, 2012, a grand jury returned an indictment charging Fontanes,
Pumarejo and Juan Antonio San Miguel, “a contractor doing business in
Barceloneta,” with federal program bribery. (Case No. 12-159, Docket No. 25.)
Fontanes pled guilty to two counts of section 666. Id., Docket No. 118. The
Court imposed a sentence of 120 months imprisonment. Id. Pumarejo pled guilty
to one count of section 666, receiving a sentence of five-years probation. Id.,
Docket No. 103.
Criminal No. 14-423 (FAB)                                                    5

            Carrasco also solicited bribes from Mercado.              (Docket

No. 376 at p. 30.)      In 2006, Carrasco notified Mercado about the

imminent construction of a public square in Río Grande, the “plaza

pública” project.     Id.   The Municipality of Río Grande awarded the

plaza pública contract to Mercado, but not before Carrasco demanded

a bribe.    Id. at p. 32.      He questioned Mercado “how much was in

there for him,” meaning Carrasco expected monetary compensation in

return for “protection” and “watching [Mercado’s] back.”               Id. at

p. 33. 4   Mercado agreed to “take care of Carrasco” by paying him

$500 a month in cash.         Id. at pp. 35 and 43.          These kickback

payments ensured that Mercado would receive the plaza pública

contract and prevented Carrasco from disparaging him to Rivera.

Id. at p. 36.

            The plaza pública project marked the first of several

requests for kickback payments.          For ongoing projects, Carrasco

periodically asked Mercado for “misas sueltas” (“loose change”).

Id. at p. 53.     Mercado subsequently paid for the “misas sueltas”

to Carrasco by check.         Id.    These checks constituted powerful

evidence at trial, demonstrating that thousands of dollars flowed



4 Rivera made similar overtures to Mercado, stating “Juan, you know, I am going

to give you this project, but it’s going to rain; right?” (Docket No. 376 at
p. 44.) Like Carrasco, Rivera wanted “a piece of [Mercado’s] contract.” Id.
Carrasco advised Mercado to satisfy Rivera’s demand, cautioning that “the front
deck is important.    It is priority.   Did you keep with the mayor?”    Id. at
p. 45. Rivera received $1,000 a month from Mercado. Id.
Criminal No. 14-423 (FAB)                                                      6

from   the   three     municipalities    to    Mercado,   and   ultimately    to

Carrasco.     The kickback payments to Carrasco issued shortly after

the municipalities disbursed funds to Mercado.            Id. at p. 64.       For

instance, Mercado paid Carrasco $24,000 by check a month after

entering into a consulting contract with the Municipality of

Barceloneta.     Id.

             Mercado    and   Carrasco   devised   methods      for   concealing

their arrangement.        To fabricate a valid justification for the

payments, Mercado wrote fictitious descriptions in the memo line

of his checks to Carrasco.        Id. at p. 62.     To mention one example,

on the $24,000 check for the Barceloneta contract, Mercado marked

“legal fees (personal and commercial).”             Id.    Although Carrasco

occasionally performed legitimate legal services for Mercado, the

check for $24,000 and several others were not to pay for attorney’s

fees for work done for Mercado.          Id.   They were bribes.       Id.   This

“trick” equipped Mercado and Carrasco with a plausible explanation

for the checks:         that Carrasco received compensation for legal

services as Mercado’s personal attorney.           Id. at p. 63.      The amount

of the kickback payments varied because Mercado and Carrasco

“understood that [they] could not make the checks for the same

amounts” to avoid detection.         Id. at p. 69.         From 2008 through
Criminal No. 14-423 (FAB)                                                       7

2011, Mercado paid Carrasco at least $201,980.               Id. at p. 82—86. 5

A fraction of this amount constituted legitimate legal services.

(Docket No. 377 at pp. 56—57.)            Mercado testified that he paid

$183,000 in bribes to Carrasco.          Id. at p. 57.       The United States

presented    evidence      that   Carrasco     received    “over    $180,000   in

bribes.”    (Docket No. 387 at p. 45.)

      B.    Mercado is Arrested

            Law     enforcement      officers       arrested        Mercado    on

February 16, 2012 “for bribes to Francisco Pumarejo.”                     Docket

No. 362 at p. 37; see Case No. 12-266. 6                  Mercado subsequently

recorded    his     conversations       with    Carrasco      and    Rivera    in

coordination with the Federal Bureau of Investigation (“F.B.I.”).

(Docket No. 362 at p. 54.)        The United States moved to dismiss the

criminal complaint against Mercado after he completed an eighteen-

month Pretrial Diversion Program. Id.; see Case No. 12-266, Docket

No.   20.    The   Court    dismissed    the    criminal    complaint    without

prejudice on December 21, 2012 pursuant to Federal Rule of Criminal

Procedure 48.      (Case No. 12-266, Docket No. 22.)



5 Mercado paid Carrasco $14,826, $27,500, $74,624, $85,030 in 2008, 2009, 2010,
and 2011, respectively. (Docket No. 376 at pp. 83—86.) From January 1, 2009
through March 18, 2012, Mercado received $946,594.47 from Barceloneta,
$464,275.00 from Río Grande, and $144,508.21 from Juncos in proceeds from
municipal contracts. (Docket No. 362 at pp. 35—36.)

6 The United States charged Mercado with one count of federal program bribery
in a criminal complaint. (Case No. 12-266; Docket No. 1.) Mercado waived the
indictment. Id. Docket No. 15.
Criminal No. 14-423 (FAB)                                                    8

            The recorded conversations between Mercado and Carrasco

confirm that “there was no other justification for those checks

other than kickbacks.”    (Docket No. 362 at p. 80.)            Mercado and

Carrasco discussed alternative explanations for the checks and

expressed fear concerning an F.B.I. investigation, evincing a

consciousness of guilt.     Id. at p. 70.           When Mercado speculated

about the consequences of lying to federal agents, Carrasco stated

“you’re fucked.”   Id.   Carrasco suggested that Mercado invoke the

attorney-client    privilege    to   shield    the     checks   from    public

scrutiny.   (Docket No. 377 at p. 10.)        Mercado stated:     “If I tell

the truth, everybody is in trouble.”           Id. at p. 11.           Carrasco

answered:    “Everyone is you and me.”        Id.     They also referred to

the five-year statute of limitations for federal program bribery.

Id. at p. 19; see 18 U.S.C. § 3282.      Carrasco advised Mercado that

the “only way to break this up is for one of us to say this is not

for work,” and that “[w]e can try to explain the checks one by

one.”   Id. at pp. 22 and 65.

            Mercado’s testimony, the kickback checks, the recorded

conversations and other evidence presented at trial persuaded the

jury to find Carrasco guilty.          He filed a timely motion for

judgment of acquittal.         (Docket No. 394.)         The United States

responded, and Carrasco replied.         (Docket Nos. 397 and 399.)
Criminal No. 14-423 (FAB)                                                      9

Carrasco’s sentencing hearing is scheduled for March 12, 2020.

(Docket No. 382.)

II.   Rule 29 Legal Standard

      A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.              See Fed. R. Crim. P. 29.

In reviewing a motion for judgment of acquittal, a court must

consider    the    evidence    “in   the   light    most   favorable    to   the

prosecution” and determine whether the “body of proof, as a whole,

has sufficient bite to ground a reasoned conclusion that the

government proved each of the elements of the charged crime beyond

a reasonable doubt.”          United States v. Lara, 181 F.3d 183, 200

(1st Cir. 1999) (citations omitted).

      Rule 29 motions require a court to “take into account all

evidence,    both    direct    and   circumstantial,       and   [to]   resolve

evidentiary conflicts and credibility disputes in favor of the

jury’s verdict.”      United States v. Valerio, 676 F.3d 237, 244 (1st

Cir. 2012).       The First Circuit Court of Appeals has called this

sufficiency of evidence challenge “a tough sell,” United States v.

Polanco, 634 F.3d 39, 45 (1st Cir. 2011), observing that defendants

seeking acquittal on this basis “face an uphill battle.”                 United

States v. Pérez-Meléndez, 599 F.3d 31, 40 (1st Cir. 2010); accord

United States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006) (referring
Criminal No. 14-423 (FAB)                                                       10

to the sufficiency of evidence burden as a “daunting hurdle[]”)

(internal quotation marks omitted).

       While the sufficiency of the evidence is at the heart of the

Rule 29 inquiry, deference to the jury’s verdict informs the

Court’s analysis.          To uphold the jury’s guilty verdict, the Court

need   only   determine       that   the   conviction   “finds   support   in   a

plausible rendition of the record.”              See, e.g., United States v.

Shaw, 670 F.3d 360, 362 (1st Cir. 2012).                Ultimately, Carrasco

must establish that “the evidence is so scant that a rational

factfinder could not conclude that the government proved all the

essential elements of the charged crime beyond a reasonable doubt.”

United States v. Vázquez-Soto, 939 F.3d 365, 371 (1st Cir. 2019).

III. Discussion

       Congress enacted section 666 to “vindicate significant acts

of theft, fraud, and bribery involving Federal monies which are

distributed to . . . local governments.”            S. Rep. No. 225, at 369,

98th Cong., 2d Sess., reprinted in 1984 U.S. Code Cong. & Admin.

News 3182, 3510; see Sabri v. United States, 541 U.S. 600, 606

(2004) (noting that Federal Program Bribery serves to “protect the

integrity     of    vast    sums   of   money   distributed   through   Federal

programs”).        Section 666 prohibits government agents from:

       corruptly solicit[ing] or demand[ing] for the benefit of
       any person, or accept[ing] or agree[ing] to accept,
       anything of value from any person, intending to be
Criminal No. 14-423 (FAB)                                                        11

       influenced or rewarded in connection with any business,
       transaction,   or  series   of  transactions   of  [the
       Municipality] involving anything of value of $5,000 or
       more.

18 U.S.C. § 666(a)(1)(B). 7            To sustain a conviction pursuant to

section 666, the evidence must establish that Carrasco and Mercado

agreed to “exchange something of value for influence over some

official conduct of the recipient.”           United States v. Gracie, 731

F.3d 1, 3 (1st Cir. 2013); United States v. Fernández, 733 F.3d 1,

22 (1st Cir. 2013) (“[F]or bribery, there must be a quid pro quo

– a specific intent to give or receive something of value in

exchange for an official act.”).

       Carrasco challenges his conviction on four grounds.                 (Docket

No. 394.)     First, Carrasco asserts that no reasonable juror could

find that he qualified as an “agent” within the meaning of section

666.   Id. at p. 3.       Second, he argues that the absence of “corrupt

intent   to    be   influenced    in    official   acts    as   charged    in   the

indictment” warrants judgment of acquittal.               Id. at p. 12.     Third,

Carrasco      maintains    that   the     record   is     devoid   of     evidence

establishing that he performed an official act.                    Id. at p. 7.




7 Section 666 applies to agents of an “organization, government, or agency
[that] receives, in any one year period, benefits in excess of $10,000 under a
Federal program.” 18 U.S.C. § 666(b). Jorge Allende-Santos, an employee of
the United States Department of Housing and Urban Development, testified at
trial that from 2009 through 2012 Barceloneta, Río Grande, and Juncos received
more than $10,000 in federal benefits for low income households.       (Docket
No. 378 at pp. 70-78.)
Criminal No. 14-423 (FAB)                                                              12

Fourth, he purports that the payments he received from Mercado

were gratuities rather than bribes.                Id. at p. 12.

      A.    Carrasco is an Agent Pursuant to Section 666

            The indictment classifies Carrasco as an “agent” of

Barceloneta,       Río    Grande   and    Juncos.        (Docket       No.     3.)   This

designation    is        significant     because    the       charge    of     conviction

applies only to agents of federally funded government entities or

organizations. 18 U.S.C. § 666(a)(1); see United States v. Philip,

219 F.3d 404, 413 (5th Cir. 2000) (“Without an agency relationship

to the recipient of federal funds, § 666 does not reach the

misconduct of local officials.”).            Section 666 defines “agent” as:

      [any] person authorized to act on behalf of another
      person or government and, in the case of an organization
      or government, includes a servant or employee, and a
      partner, director, officer, manager, and representative.

18 U.S.C. § 666(d)(1); see United States v. Vitillo, 490 F.3d 314,

323   (3d   Cir.    2007)     (holding    that     “as    a    matter     of    statutory

interpretation, § 666(d)(1) does not by definition exclude an

independent contractor who acts on behalf of a § 666(b) entity as

a manager or representative of that entity”).                   Carrasco avers that

he merely served as “outside legal counsel,” not as an agent of

the   municipalities.          (Docket     No.     394   at    p.   4.)        The   Court

disagrees.
Criminal No. 14-423 (FAB)                                                         13

            The First Circuit Court of Appeals has adopted a broad

interpretation       of    section    666.     See    Rohit     Nath,      Corruption

Clarified: Defining the Reach of “Agent” in 18 U.S.C. § 666, 80 U.

Chi. L. Rev. 1391 (2013) (discussing and distinguishing the various

interpretations of “agent” among federal courts). In United States

v. Sotomayor-Vázquez, Yamil Kouri-Pérez (“Kouri”) acted as the de

facto    “director,        manager,    and    representative”         of    Advanced

Community     Health      Services,    Inc.   (“ACHS”),     a   federally      funded

organization.        249 F.3d 1, 6 (1st Cir. 2001).              Despite Kouri’s

extensive involvement in the organization, he was not an official

ACHS employee, nor was he on the ACHS payroll.                  Id.     Kouri moved

for judgment of acquittal because the United States purportedly

failed   to    prove      he   was    an   “agent”    within    the     meaning   of

section 666.    Id. at 8.       According to Kouri, “he was not authorized

to act on behalf of ACHS” and assisted the organization only in

his capacity as an “outside consultant.”              Id.   The Sotomayor court

rejected    this     narrow    application     of    Federal    Program      Bribery,

holding that an “outside consultant with significant managerial

responsibility poses as significant a threat to the integrity of

federal funds as a manager actually employed by the agency in

question.”     Id.     Kouri’s Rule 29 motion proved futile because a

rational jury could “find beyond a reasonable doubt that [he] was
Criminal No. 14-423 (FAB)                                                    14

an ‘agent’ of ACHS for purposes of 18 U.S.C. § 666(d)(1).”                  Id.

at 9.

            Unlike Kouri and ACHS, Carrasco and the municipalities

memorialized their employment agreements.              Counts one and four

concern bribes that occurred in Barceloneta from July 2009 through

August 2009 and “[f]rom in or around July 2011,” respectively.

(Docket No. 3.)      Count two pertains to bribery that occurred in

Río Grande from March 2010 through July 2010.                Id.   Count three

alleges that Carrasco was “an agent and representative of the

Municipality of Juncos” from August 2010 through October 2016.

Id. 8   The contracts between Carrasco and the municipalities were

admitted at trial during the testimony of Carlos Pérez-Rivera

(“Pérez”),    a   documents    administrator     for   the    PROC.     (Draft




8 Counts one and three are governed by the “Legal Services Contract[s]” in
effect between July 1, 2009 through June 30, 2010, and from July 1, 2011 through
June 30, 2012. Trial Exs. 11A and 15A. The relevant agreements for count two
are the “Contract[s] for Legal Services and Consulting” that were in effect
from July 1, 2009 through June 30, 2011. Trial Exs. 18A, 19A and 21A. For
count three, the “Legal Services Contract” in effect from July 1, 2010 through
June 30, 2011 is controlling. Trial Ex. 27A.
Criminal No. 14-423 (FAB)                                                         15

Transcript.) 9    These contracts solidify Carrasco’s status as an

agent. 10

             Carrasco and Barceloneta entered into multiple “Legal

Services Contract[s].” Trial Exs. 11A, 12A, 13A and 15A. Pursuant

to   these     contracts,      Carrasco     agreed      to:       (1)    “represent

[Barceloneta] in the Courts of Puerto Rico on any matter [Fontanes,

in   his    capacity   as   mayor],       refer[ed]     to    him,”     (2)   advise

Barceloneta     regarding      “drafts    of   audit    reports    submitted     for

comments by the PROC,” (3) prepare action plans and intervention

reports for the PROC, (4) evaluate “operational areas . . . such

as   Budget,     Accounting,      Disbursements,        Contracts,       Personnel,

Purchases, Bids, and other related aspects for the purpose of

informing     about    their    condition      and     recommending      corrective

measures,” (5) “meet regularly with municipality’s officials,”



9 The Legal Services Agreement between Carrasco and Barceloneta contains a

typographical error. Trial Ex. 11A. Provision 12 provides that the “contract
will become effective and have legal effects between the parties from
January 13, 2009 to June 30, 2009.     Trial. E. 11A at p. 4.     The original
contract, however, states that:     “Este contrato entrará en vigor y tendrá
efectos legales entre las partes desde el 1 de julio de 2009, hasta el día 30
de junio de 2010,” meaning that the contract was in effect from July 1, 2009
through June 30, 2010. Trial Ex. 11. At trial, Pérez referred to the correct
dates, stating that the Legal Services Agreement was in effect from “July 1,
2009 through June 30.” (Draft Transcript at pp. 22-23.) Construing the evidence
in the light most favorable to the verdict, the Court presumes that the jury
relied on Pérez’s testimony rather than the incorrect English translation.

10The contracts cite the Autonomous Municipalities Law of 1991, “Law 81.” Trial
Exs. 7A—28A; P.R. Laws Ann. tit. 21, § 4551.        Law 81 provides that “the
municipalities may contract the services of private consultants specialized in
personnel administration when their needs require it and their fiscal resources
allow it.” Id.
Criminal No. 14-423 (FAB)                                                      16

(6) “represent       [Barceloneta]       in   the      administrative         and

investigative     agencies,”     (7)    provide     seminars    to     municipal

officials, and (8) “act as the Examining Official at administrative

hearings.”      Trial Ex. 11A at pp. 1—2.         Carrasco received $125 an

hour for his legal services.             Id. at p. 2.        The Barceloneta

contracts provide that “there is no employer-employee relationship

between [Carrasco and the Municipality], except for income taxes.”

Id. at p. 3.

              The agreements with Río Grande and Juncos are nearly

identical, requiring Carrasco to represent the municipalities in

court   and    before   administrative    agencies,    evaluate       contracts,

offer seminars, and to complete tasks assigned by the mayors.

(Trial Exs. 19A, 21A and 27A.)

              Carrasco relies on a misguided and overly restrictive

interpretation of the Sotomayor decision.            Docket No. 394 (citing

249 F.3d 1).      According to Carrasco, the First Circuit Court of

Appeals held that agents “include either direct employees of the

covered   entities      or   outside   consultants    only     when    they   had

managerial responsibility or had acted as officers or directors of

the covered entity.”          Id. at p. 3.        This binary standard is

unfounded.     The dispositive inquiry is whether the putative agent

“represents the agency in any way.”               Sotomayor, 249 F.3d at 8

(citing United States v. Philips, 219 F.3d 414, 422 n.28 (5th Cir.
Criminal No. 14-423 (FAB)                                                            17

2000) (Garza, J., dissenting).                   Section 666 is devoid of any

requirement      that      an     outside      consultant      possess      managerial

authority to qualify as an agent.                The Sotomayor court considered

Kouri’s involvement in ACHS in the absence of a formal employment

relationship, holding that a reasonable jury could find that he

qualified as an agent.             Id.    Managerial responsibilities proved

sufficient, but not necessary, to place him within the ambit of

section 666.       See United States v. Hudson, 491 F.3d 590, 595 (6th

Cir. 2007) (holding that labels employed by contracting parties

“may bring some employment relationships within the sphere of

agency    status     but   they    do    not   necessarily      squeeze     all   other

employment relationships out of that sphere”).

              Carrasco’s        contracts      with   the      municipalities      are

explicit manifestations of his status as an agent.                         Indeed, the

evidence      presented    at     Carrasco’s      trial   is   more   concrete      and

persuasive than the evidence in Sotomayor because the jury relied

on the memorialized agreements and Mercado’s testimony that “[h]e

was the attorney for the Municipalities.”                      (Docket No. 375 at

p. 26.) Appearing on behalf of Río Grande, Barceloneta, and Juncos

in court is a quintessential form of representation, equipping the

jury with a sufficient basis to find that Carrasco is an “agent”

pursuant to section 666.             See United States v. Mosberg, 866 F.

Supp.    2d   275,   307   (D.N.J.       2011)    (holding     that   an    indictment
Criminal No. 14-423 (FAB)                                                      18

sufficiently charged a township attorney as an “agent” pursuant to

section 666 because his duties included “preparing reports and

providing advice, representing the Planning Board in litigation

and mediation, drafting resolutions, and attending meetings and

interacting with the Township administration”). 11

              Although   the   Río    Grande   agreements       stipulated   that

“there is no employer-employee relationship,” the statutory text

in section 666 controls the Court’s analysis, not common law

principles of agency.          See, e.g., United States v. Lupton, 620

F.3d   790,    800   (7th   Cir.     2010)   (holding    that    an   independent

contractor was an agent pursuant to section 666 despite contractual

provision prohibiting him from acting “as an officer, employee, or

agent of the state” because agency is “determined by [the statute],

not by the terms of a private contract”).               Consequently, Carrasco

is an agent pursuant to section 666 despite contractual language

to the contrary.

              Evidence of Carrasco’s role as a municipal attorney

belies the proposition that he is not an “agent” pursuant to


11See also Campbell v. United States, Case No. 12-20054, 2016 U.S. Dist. LEXIS
83386 *2, 18 (E.D. Mich. June 28, 2016) (finding that a “services vendor for
the Detroit Public Schools (DPS) in a bookkeeping capacity” qualified as an
agent pursuant to section 666 because she “was authorized to act on behalf of
the school, and that she did in fact act on their behalf, in the execution of
her duties”); United States v. McDowell, Case No. 12-107, 2013 U.S. Dist. LEXIS
133831 *4-5 (M.D. Ala. Sept. 19, 2013) (holding that although an individual was
not a government employee, he nevertheless qualified as an “agent” within the
meaning of section 666 because he “had significant involvement with and
influence over the decision-making process”).
Criminal No. 14-423 (FAB)                                         19

section 666.   See, e.g., United States v. Percoco, Case No. 16-

776, 2017 U.S. Dist. LEXIS 203580 *26 (S.D.N.Y. Dec. 11, 2017)

(holding that defendant qualified as an agent pursuant to section

666 because he “function[ed] in a senior advisory and supervisory

role with regard to the Governor’s Office, and continued to be

involved in hiring of staff and the coordination of the Governor’s

official events and priorities”); Hudson, 491 F.3d at 594 (holding

that an independent contractor hired by a school district to “help

it develop a television station” qualified as an agent pursuant to

section 666 because “two contracts gave [him] broad authority .

. . to perform all duties, responsibilities and necessary actions

required to market, develop and consult in the development of the

[television station]”).     Consequently, Carrasco remains subject to

criminal liability pursuant to section 666.

      B.   Corrupt Intent

           According to Carrasco, the jury misapprehended the mens

rea requirement in section 666.      (Docket No. 394 at p. 9.)     He

argues that “jurors are lay people on whom such distinctions and

nuances are not always clear in the context of a criminal trial.”

Id.   A randomly selected contingent of Carrasco’s peers responded

to the jury summons, participated in voir dire, took an oath to

review the evidence impartially and without bias, and rendered a

verdict.   Disagreement with that verdict is not a basis to dismiss
Criminal No. 14-423 (FAB)                                                         20

the jury’s competence or insinuate a lack of sophistication.

Juries     are    a    bedrock    of    the     judicial    system,    capable    of

adjudicating complex cases and determining culpability in criminal

actions.     See United States v. Brown, 381 U.S. 437, 445 (1965)

(noting that juries are “well suited . . . to the task of ruling

upon the blameworthiness of, and levying appropriate punishment

upon, specific persons”).              A juror need not possess specialized

knowledge to infer that requesting “misas sueltas,” accepting

thousands    of       dollars   from    a     contractor   for   dubious   reasons,

attempting to manufacture narratives to explain kickback checks,

analyzing the statute of limitations for Federal Program Bribery,

and asking “how much is in it for me?” is indicative of bribery.

            Carrasco       argues      that    “[n]o   reasonable     juror   should

confuse Mercado’s perception with an intent by Carrasco to be

influenced.”          (Docket No. 394 at p. 9.)            In Carrasco’s closing

argument, defense counsel asserted that “Mercado is a liar [and]

a conman.”        (Docket No. 387 at p. 82.)               Defense counsel also

alleged that Mercado cooperated with the United States for immunity

and “planned what his testimony would be before [the jury] in this

Court.”     Id. at p. 84.           Credibility assessments are within the

province of the jury.           United States v. Santos-Soto, 799 F.3d 49,

57 (1st Cir. 2015) (“We do not assess the credibility of a witness,

as that is the role reserved for the jury.”). The jury considered
Criminal No. 14-423 (FAB)                                                                       21

defense counsel’s arguments regarding Mercado’s credibility and

observed his testimony in court, concluding that the evidence

warranted a guilty verdict.                The Court will not usurp the jury’s

credibility assessments.

       C.    Official Act

             Carrasco       challenges      his     conviction         by    modifying         the

elements of section 666 and misinterpreting the statute.                                        He

asserts that the United States failed to demonstrate that he

“[provided]     protection       to    Mercado,”         or    “[took]       any     steps      to

interfere with his contracts.”               (Docket No. 394 at p. 8.)                   Federal

Program     Bribery     is    triggered       by    a    quid    pro        quo    agreement,

irrespective      of    whether       an    agent    performs      official           acts      in

furtherance of the corrupt scheme.                   United States v. Pretty, 98

F.3d   1214,    1219    (10th     Cir.      1996)       (holding    that          section      666

“requires      only    intent    to    be    influenced,         rather           than   actual

influence”); United States v. Suhl, 885 F.3d 1106, 1115 (8th Cir.

2018) (holding that “it is not necessary for the government [in a

federal     program     bribery       prosecution]        to     link       any    particular

payment to any particular action undertaken by the government

agent, and the bribe may be paid with the intent to influence a

general     course     of    conduct”)      (internal         citation       and    quotation

omitted).       Carrasco       violated      section       666    by    agreeing          to    be

influenced, regardless of whether he in fact granted “access” to
Criminal No. 14-423 (FAB)                                                                 22

municipal      contracts       or    “watched      [Mercado’s]        back.”      (Docket

No. 375 at p. 30.)

            Carrasco       contends         that   his    conviction        cannot     stand

because he lacked “any authority” to award municipal contracts.

(Docket No. 394 at p. 4.)            The authority to allocate federal funds

is not, however, an element of section 666.                           United States v.

Fernández, 722 F.3d 1, 11 (1st Cir. 2013) (“Even if the officials

accepting bribes do not have the ability to control the expenditure

of an entity’s funds, ‘it cannot be denied that their fraudulent

conduct poses a threat to the integrity of the entity, which in

turn   poses     a    threat    to   the     federal     funds    entrusted       to    that

entity.”) (citing United States v. Keen, 676 F.3d 981, 989-99 (11th

Cir. 2012) (“Nowhere does the statutory text [of section 666]

either mention or imply an additional qualifying requirement that

the person be authorized to act specifically with respect to the

entity’s funds.”)).        Restricting the scope of section 666 to those

who    control       federal   funds       would    expose      the    public    fisc     to

corruption      by    employees       who    wield     influence       but    lack     final

decision-making authority.             See United States v. Andrews, 681 F.3d

509, 530 (3d Cir. 2012) (holding that a special assistant to the

Virgin    Islands       governor      qualified      as    an    agent       pursuant     to

section 666      even    though      he     “did   not    have    to    possess      actual

authority      over      the    business,          transaction,        or      series    of
Criminal No. 14-423 (FAB)                                                            23

transactions,       that    [a   contractor]            sought     to     influence”).

Accordingly, Carrasco’s official acts argument is meritless.

      D.     The Evidence Established a Quid Pro Quo Agreement

             Carrasco maintains that the payments he received from

Mercado were gratuities rather than bribes.                      (Docket No. 394 at

p. 18.)      The    First   Circuit        Court   of    Appeals       has   held   that

“gratuities are not criminalized under § 666.”                          Fernández, 722

F.2d at 23.     In United States v. Sun-Diamond Growers, the United

States Supreme Court held unanimously that “[t]he distinguishing

feature of each crime is its intent element.                       Bribery requires

intent ‘to influence’ an official act or ‘to be influenced’ in an

official act.”      526 U.S. 408, 412 (1999).             In contrast, a gratuity

is   conveyed   exclusively      as    a    “reward,”     not     to    influence   the

recipient.         Fernández,    722       F.3d    at    19   (citation      omitted).

Accordingly, “the timing of the payment in relation to the official

act for which it is made is (in theory) irrelevant.”                     United States

v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998).

             The First Circuit Court of Appeals further clarified

that “the essential difference between a bribe and an illegal

gratuity is the intention of the bribe giver to effect a quid pro

quo.”      United States v. Mariano, 983 F.2d 1150, 1159 (1st Cir.

1993).     In sustaining a section 666 conviction, the Fourth Circuit

Court of Appeals specified that “the payor of a bribe must intend
Criminal No. 14-423 (FAB)                                                        24

to engage in some ‘more or less quid pro quo’ with the official

who receives the payment.”            Jennings, 160 F.3d 1106, 1011 (4th

Cir. 1998).         In the gratuity context, “offenders give the gift

without attaching any strings, intending it instead as a reward

for action the public official has already taken or is already

committed to take.”        Mariano, 983 F.2d at 1159.

              Carrasco     purports      that   the     evidence       failed   to

demonstrate “whether any ensuing payment(s) to [him] were bribes

or gratuities because “the [uncertain] timing of the alleged

agreement in relation to the contracts.”                    (Docket No. 394 at

p. 18.)       When Carrasco first requested a bribe from Mercado,

however, he did so before Mercado received the plaza pública

contract.        (Docket     No.   375     at   p.    35)    (emphasis    added).

Subsequently, Carrasco demanded bribes “to continue collecting

recurrently based on [Mercado’s contracts].”                 Id. at pp. 51-52;

see United States v. Ganim, 510 F.3d 134, 142 (2d Cir. 2007)

(“[T]he requisite quid pro quo for [section 666] may be satisfied

upon a showing that a government official received a benefit in

exchange for his promise to perform official acts or to perform

such   acts    as    the   opportunities    arise.”).        Mercado     convinced

Carrasco to accept $24,000 for a “big contract” in Juncos, the

municipality        subsequently   awarded      Mercado     the   contract,     and

Carrasco received a kickback.         Id. at pp. 60-64.       The First Circuit
Criminal No. 14-423 (FAB)                                                       25

Court of Appeals has explained that “a bribe can be promised

before, but paid after, the official’s action on the payor’s

behalf.”    Fernández, 722 F.3d at 23.         Although Mercado issued the

kickback checks after receiving the municipal contracts, the quid

pro quo agreement between him and Carrasco occurred beforehand.

Accordingly,      the   kickback    payments    were    bribes     intended    to

influence    Carrasco     rather    than    rewards    for   beneficial       acts

(gratuities).

IV.   Conclusion

      For   the   reasons   set    forth   above,     Carrasco’s    motion     for

judgment of acquittal is DENIED.           (Docket No. 394.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, February 26, 2020.


                                            s/ Francisco A. Besosa
                                            FRANCISCO A. BESOSA
                                            UNITED STATES DISTRICT JUDGE
